DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 7-9, 13, 26, and 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 17-25 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 9/29/21.  These drawings are acceptable to the examiner.
Allowable Subject Matter
Claims 1, 3, 7-9, 13-14, and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of a diamond seed layer or a diamond layer on the surface region of the Ga-based layer, wherein the surface region comprises an F or S termination and wherein the surface region has an isoelectric point of less than 7;
In claim 8, by the limitation of a diamond seed layer or a diamond layer on the surface region of the metal layer, wherein the surface region comprises an F or S termination and  wherein the surface region has an isoelectric paint of less than 7;
In claim 14, by the limitation of fluorinating or sulfurizing the surface region of the Ga-based layer, thereby modifying the isoelectric point of the surface region to be less than 7, and seeding diamond particles onto the surface region;
In claim 21, by the limitation by the limitation of fluorinating or sulfurizing the surface region of the metal layer, thereby modifying the isoelectric point of the surface region to be less than 7, and seeding diamond particles onto the surface region.
Claims 3, 7, and 26 depend on claim 1.  Claims 9, 13, and 27 depend on claim 8.  Claims 17-20 and 25 depend on claim 14.  Claims 22-24 depend on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.